Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a2) as being taught by Mutoh (US 5,549,172).

With respect to claim 1, Mutoh teaches a drive system for a vehicle, comprising: 
one or more electrically driven axles (fig. 1, 2a/2b), each of the one or more electrically driven axles having a drive gearbox (3 or 4) that is adapted to transmit rotary power to an associated set of vehicle wheels to propel the vehicle (abstract; fig. 1, 1); 
a transmission subsystem (fig. 1, 3/11/22 and 4/19/23) drivingly coupled to the drive gearbox of each of the electrically driven axles; 
first (5) and second motors (6) that are each drivingly coupled to the transmission subsystem, wherein the first and second motors are different from one another (column 9, lines 3-26); and 
an electronic controller (10) configured to control the first and second motors to satisfy a torque request, the electronic controller having a memory (inherent that tables stored) with a plurality of (8a/8b) first blending maps or look-up tables, the first blending maps or look-up tables each being associated with a different magnitude of a speed parameter (column 10, lines 12-23) that is related to a speed of the vehicle, each of the first blending maps or look-up tables being configured to determine fractional portions of the torque request to be produced by the first and second motors that are based on a magnitude of the torque request (column 10, lines 12-23).
With respect to claim 2, Mutoh teaches wherein the first motor comprises a permanent magnet (PM) motor (column 2, lines 24-32).
With respect to claim 3, Mutoh teaches wherein the first motor comprises a switched reluctance motor (column 2, lines 24-32).
With respect to claim 4, Mutoh teaches wherein the second motor comprises an induction motor (column 2, lines 24-32).
With respect to claim 5, Mutoh teaches further comprising a first power inverter (fig. 1, 8) that is independently associated with the first motor, the first power inverter being configured to power the first motor responsive to the control of the controller.
With respect to claim 6, Mutoh teaches further comprising a second power inverter (fig. 1, 20) that is independently associated with the second motor, the second power inverter being configured to control the second motor responsive to the control of the controller.
With respect to claim 7, Mutoh teaches wherein the first motor and the second motor provide rotary power through the transmission subsystem to a single drive gearbox (fig. 11, 3) such that the first and second motors are operable for selectively driving a common set of vehicle wheels.
With respect to claim 8, Mutoh teaches wherein the transmission subsystem drivingly couples both the first and second motors to a common drive gearbox (fig. 11, 3).
With respect to claim 9, Mutoh teaches wherein the transmission subsystem drivingly couples the first motor to a first drive gearbox (fig. 1, 3) and drivingly couples the second motor to a second drive gearbox (fig. 1, 4).

With respect to claim 10, Mutoh teaches wherein over at least a substantial portion of the operating range (column 7, lines 50-54) of the drive system, the first blending maps or look- up tables are configured to vary the respective magnitudes of the fractional portions of the torque request to be produced by the first and second motors to satisfy the torque request in a manner that maximizes a combined efficiency (column 10, lines 12-23) of the first and second motors in a predetermined manner.
With respect to claim 11, Mutoh teaches wherein the at least a substantial portion of the operating range of the drive system includes a majority of the operating range (column 7, lines 50-54) of the drive system.
Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 18, the Prior Art does not teach a second motor that is drivingly coupled to the transmission subsystem, the second motor having a set of motor characteristics that is different from a set of motor characteristics of the first motor; and 
an electronic controller configured to control the first and second motors to satisfy a torque request, the electronic controller having a memory with a plurality of first blending maps or look-up tables, the first blending maps or look-up tables each being associated with a different magnitude of a speed parameter that is related to a speed of the vehicle, each of the first blending maps or look-up tables being configured to determine a fractional portion of the torque request to be produced by one of the first and second motors based on a magnitude of the torque request; 
wherein over at least a substantial portion of the operating range of the drive system, the first blending maps or look-up tables are configured to vary the respective magnitudes of the fractional portion of the torque request to be produced by the one of the first and second motors to satisfy the torque request in a manner that maximizes a combined efficiency of the first and second motors in a predetermined manner.
Claims 18-33 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/               Primary Examiner, Art Unit 2846